Citation Nr: 0433561	
Decision Date: 12/20/04    Archive Date: 12/29/04	

DOCKET NO.  03-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 10 percent from May 
2001, and in excess of 20 percent from February 2003, for 
cervical spine degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1963 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted service connection for 
cervical spine degenerative joint disease with a ten percent 
evaluation effective from May 2001.  The veteran disagreed 
with the assigned evaluation.  In April 2003, the RO granted 
the veteran an increased evaluation from 10 to 20 percent for 
cervical spine arthritis, effective from the date of VA 
examination in February 2003.  The case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




REMAND

The veteran was provided with a predecisional notice of the 
Veterans Claims Assistance Act (VCAA) in January 2002.  He 
was provided another such notice in January 2003, and the 
regulatory implementation of VCAA in the supplemental 
statement of the case of May 2003.  During the entire 
pendency of this appeal, however, the RO has only provided 
the veteran with notice of the now superseded criteria for 
evaluation of cervical spine disability in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5290.  

In September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome either on the total 
duration of incapacitating episodes over the previous 12 
months, or by combining under § 4.25 separate evaluations of 
its orthopedic and neurologic manifestations, whichever 
method resulted in a higher evaluation.  Of course, the 
veteran is not currently in receipt of service connection for 
cervical disc disease.  

In September 2003, the regulations for rating disabilities of 
the spine were revised with reclassification of the 
diagnostic codes including 5237 (lumbosacral or cervical 
strain), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The September 2003 
regulation amendments provided a general rating formula for 
diseases and injuries of the spine (for Diagnostic Codes 5235 
to 5243), unless 5243 is evaluated under the formula for 
rating intervertebral disc syndrome based upon incapacitating 
episodes with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury of disease.  

The Board acknowledges that this second change in schedular 
rating criteria was adopted after the veteran's appeal had 
been certified to the Board for appellate review.  
Nonetheless, the Board cannot now find that the veteran has 
been provided adequate notice of the evidence necessary to 
substantiate his claim when at no time during the pendency of 
the appeal has he been provided with the current rating 
criteria for evaluating his service-connected cervical spine 
arthritis.  The Board considered deciding this appeal in the 
absence of such notice as it appears that all available 
clinical evidence is presently on file and the veteran was 
provided VA examinations of his cervical spine in April 2002 
and February 2003, but proper procedural due process and VCAA 
do require that a veteran be completely notified of the 
schedular criteria for evaluating his service-connected 
disability.  

Additionally, the medical evidence on file raises some 
questions regarding the veteran's cervical spine symptoms 
which may be addressed in a VA orthopedic examination.  

The veteran is in receipt of service connection for cervical 
spine degenerative joint disease (arthritis).  The most 
recent VA examination with X-ray studies from February 2003 
reported "normal disc space narrow is present at C3-C4, 
C4-C5 and C5-C6."  Although the X-ray impression was stated 
as degenerative disc disease, it is entirely unclear whether 
the veteran is shown to have disc disease pathology with 
herniation or sufficient impingement to result in 
neurological impairment.  

Additionally, a review of the claims folder reveals that in 
April 1999, the veteran underwent excision of a left 
parapharyngeal mass with partial superficial parotidectomy 
with facial nerve monitoring.  The veteran later manifested 
sufficient left face and neck pain to be provided follow-on 
surgery in April 2002 for ligation of the left parotid duct 
and a Jacobsen's neurectomy.  The veteran initiated claims 
for service connection for cervical spine disability and for 
the residuals of the parotid lesion/ tumor/neurectomy, and it 
appears clear that at least some degree of the symptoms 
attributable to each of these disabilities overlap.  Service 
connection for the residuals of surgery was denied as 
entirely unrelated to service.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  The RO should initially review the 
file to ensure compliance with VCAA.  At 
a minimum, the veteran should be 
specifically provided notice of the new 
schedular criteria for evaluating his 
cervical spine disability at 38 C.F.R. 
§ 4.71a, The Spine, general rating 
formula for diseases and injuries of the 
spine.  Any indicated additional 
development by reason of any response 
received by the veteran should be 
conducted and any additional evidence 
included in the claims folder.  

2.  The veteran should be provided a VA 
orthopedic examination.  His claims 
folder should be made available to the VA 
physician for review in conjunction with 
the examination.  The doctor should 
provide a report of examination, 
including current X-ray studies of the 
cervical spine, which details the 
cervical spine ranges of motion, and any 
compromise, fatigue, or incoordination on 
flare-ups or with pain.  The VA physician 
is requested to review the clinical 
history in the claims folder and current 
X-rays with examination for the purpose 
of indicating whether the veteran has 
degenerative disc disease pathology and, 
if so, whether this is reasonably 
causally related to the veteran's 
degenerative joint disease (arthritis) of 
the cervical spine.  The VA physician is 
specifically requested to distinguish 
symptoms which are attributable to 
cervical spine arthritis or disc disease 
from symptoms attributable to the two 
earlier surgeries.  Additionally, the 
Board notes that the veteran has a pin 
and screw in his left shoulder and 
symptoms from this nonservice-connected 
disability must also be distinguished 
from any radiculopathy found.  A complete 
report of examination with an explanation 
for all findings and conclusions is 
essential.  

3.  After completing the above 
development, the RO should again address 
the veteran's appeal for an increased 
evaluation for cervical spine disability.  
If the decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




